The opinion of the court was delivered,
by Read, J.
The plaintiffs sold to the defendants ten tons A No. 1 pig-iron, at $46 per ton, cash. It was to be of the first quality, A No. 1 iron, and it was shipped to the defendants, who retained and used it.
On the trial the defendants made the following offer:—
“ The defendant proposes to prove by Ralph Lee and others, witnesses produced on the part of the defendant, that the castings made from the iron sold by the plaintiffs to the defendant, and to recover the value of which this suit was instituted, were worthless, and that the defendant was compelled to break them up and to reheat and recast the same; that the said defendant suffered a loss by reason of said castings proving worthless of at *151least $500. The plaintiffs having proved the fact that the iron was sold to the defendant for A No. 1 pig-iron of the first quality, and the defendant having shown that the iron was of an inferior quality and not of the character represented” — This was objected to and the court said:—
“ The defendant has proved all of this offer except the alleged damages, and this part of the offer is rejected upon the ground that the defendant kept and used the iron, and is bound to pay what it was worth. There was no warranty for any special purpose.”
This is a correct statement of the law: “ If a thing be ordered of the manufacturer for a special purpose, and it be supplied and sold for that purpose, there is an implied warranty that it is fit for that purpose. This principle has been carried very far. It must, however, be limited to cases where a thing is ordered for a special purpose, and not applied to those where a special thing is ordered, although this be intended for a special purpose: 1 Pars, on Oont. 586-7.
Connected with the general question there are two late important decisions: The Youghiogheny Iron Company v. Smith, where the opinion was by my brother Sharswood, and which is reported in 16 P. F. Smith 340, and Osborn v. Hart, 23 Law Times R. N. S. p. 851 in the Exchequer, decided 11th January 1871.
Judgment affirmed.